Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.

Claims 1,3-6,11-13,15-23,25 and 27-30 are pending. Claims 1,11,17 and 18 have been amended. Claims 27-30 are new. Claims 2,7-10,14,24 and 26 have been cancelled.

The rejection of Claims 1,3-6,21-23 under 35 U.S.C. 103 as being unpatentable over Koenig (US 2007/0149435) is withdrawn in view of applicant’s amendments to the claims. 

All other rejections recited below stand for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25  recites the limitation "claim 24" in line 1.  There is insufficient antecedent basis for this limitation in the claim since claim 24 has been cancelled. 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6,11,15,16,21-23,25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 2007/0149435) in view of Purschwitz (US 2014/0369953).
Koenig teaches particle compositions comprising a core, an encapsulating layer surrounding the core, a moisture protective layer around the encapsulation layer and a fugitive layer around the moisture protective layer wherein the particle size is about microns to 5000 micrometers (5mm, paragraphs 0015-0020). The particles can be any particle size and those sizes can be produced by one of ordinary skill in the art (paragraph 0074). The core contains sodium carbonate (paragraph 0072-0073) and copper or calcium salts such as chloride or sulfate salts (paragraph 0105). The metal salts are in the core so within the particles, they and have multiple sizes within the range of 1000-5000 micrometers (1-4 mm) and are made up of one or more material compositions including the sodium carbonate and copper chloride or copper sulfate in the core and the coating layers. Koenig further teaches the core can contain antibacterial and biocide compounds and water soluble salts (paragraph 0120-0121). The compounds can be applied in solution or as a dry compound (paragraph 0126). The microcapsules themselves are a dry and can be included in liquids such as oils, emulsions and liquid -6 weight % to 95 weight % (paragraph 0186, claims 2, 3 and 21). Koenig teaches alginates such as sodium alginate can be used as the dissolvable fugitive outer layer (paragraphs 0020,0098, 0302-0304).
Koenig teaches the composition can be loaded onto a sheet such as a wipe followed by treating with a biocide as the metal ion comprising particles can be in the core or on the surface of the wipe and the biocide can be applied on top of the outer surface over the metal ion comprising particles (paragraph 0193-0194). Koenig teaches the coating of the microcapsule includes a gel matrix (paragraph 0085) such as alginate (paragraph 0020,0098,0112). Koenig teaches the biocide also has a microencapsulation layer which can be gel (0196-0197). This meets the claim limitation of a sheet or strip (wipe) impregnated with a metal salt (metal salt particle composition with copper chlorides and sulfates) followed by coating with a gel impregnated with a biocide.
Koenig does not teach silver chlorides or the mg concentration of silver ion.
Purschwitz teaches that antibacterial and biocidal agents such as silver chloride and metallic silver (paragraph 0024-0025,0027, page 3, middle of paragraph) are included in cleansing compositions such as personal care compositions, hard surfaces and laundry detergent products (paragraph 0035, 0034) to provide biocidal properties and inhibit the growth of microorganisms as well as kill microorganisms (paragraph 0036). Purschwitz teaches disinfecting wipes (above paragraph 0266).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Koenig by incorporating silver chlorides at the claimed concentrations into the microparticle as Purschwitz teaches silver chlorides -6 weight % to 95 weight %. In a 10g composition for example this would allow for a broad range of antimicrobial amounts to 0.03mg to 9500mg. Applicant has not defined the overall mass of the composition so any mass can be used and with the claimed percentages, one of ordinary skill can arrive at the claimed amounts in mg.
It would have been obvious to use the silver chloride as the biocide microencapsulated in the gel alginate matric in the biocidal layer of the wipe of Koenig and using the microparticle as the first layer comprising the silver and copper salt. This meets the claim limitation of a sheet or strip (wipe) impregnated with a metal salt (metal salt particle composition with silver chlorides or copper chlorides and sulfates) followed 
It would have been further obvious to use the personal care sheet of Koenig as a laundry detergent sheet as Purschwitz teaches similar compositions can be used for laundry detergents and personal care compositions and household cleaning as they are all functionally equivalent compositions and wipes used as detergents for cleaning and disinfecting.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 2007/0149435) in view of Purschwitz (US 2014/0369953) and further in view of Karpuslewicz (US 5,202,045).
Koenig and Purschwitz are relied upon as set forth above.
Koenig and Purschwitz do not teach folding.
Karpuslewicz teaches sheet laundry compositions can be folded into sections so that multiple treatments can be included in zones (abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the detergents of Koenig and Purschwitz by folding the sheet to apply difference detergents in different zones of the laundering agent for distinct treatments at different times during the laundering.

Claims 13,17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 2007/0149435) in view of Purschwitz (US 2014/0369953) and further in view of Caswell (US 2003/0104969).

Koenig and Purschwitz do not teach a polyvinyl alcohol water soluble outer layer. 
Caswell teaches laundry care compositions are conventionally coated with a water soluble film or coating comprising polyvinyl alcohol or cellulose derivatives and the detergents contain antimicrobial metal salts and other cations such as sulfates, chlorides, bromides and nitrates (0250,0573,0200) impregnated into a sheet (paragraph 07410). Caswell teaches adding the detergent cleaning articles to wash or rinse cycles in a washing machine (paragraph 0002).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the detergents of Koenig and Purschwitz by coating the sheet with a water soluble outer layer made from polyvinyl alcohol as Caswell teaches laundering sheets comprising antimicrobial metal salts such as silver and copper and counter ions such as sulfates, chlorides, bromides and nitrates are effectively impregnated into sheets and coated with water soluble polyvinyl alcohol coatings to be effectively released in the wash cycle when added to a washing machine (wash basin).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 2007/0149435) in view of Purschwitz (US 2014/0369953) and further in view of in view of Barnett (WO 2010/119022).
Koenig and Purschwitz are relied upon as set forth above.
Koenig and Purschwitz do not teach adding to the washer and dryer and a plurality of release rates. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the detergents and methods of Koenig and Purschwitz by adding the laundry detergent in the beginning of the wash cycle and allowing the antimicrobial agent to dispense at a plurality of rates during the cycle as Barnett teaches this is an efficient means of dispensing benefit agents such as antimicrobials as appropriate times during the wash and rinse cycle. Dispensing throughout the wash process allows for detergent ingredients that interfere with one another to be dispensed at separate times and for ingredients with lasting effects such as antimicrobials to be applied to textiles at the beginning and end of the cycle so they have enduring benefit. 
Barnett clearly teaches the benefit agents embedded in the particle can be released gradually at a varied time period and not all at one time into the wash medium (Page 3, lines 22-23). This is clearly a teaching of releasing agents over time in a cycle and since Barnett recognizes the importance of release over the course of a wash cycle, it would have been obvious to optimize to the desired plurality of release rates as Barnett indicated release rate is a result effective variable.  

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 2007/0149435) in view of Purschwitz (US 2014/0369953) and further in view of Petkus (US 2013/0247306).
Koenig and Purschwitz are relied upon as set forth above.

Petkus teaches adding a antimicrobial agent to a washer and dryer sheet such that the laundering sheet is added to the wash and carried into the dryer cycle as well (abstract, paragraph 0069)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the detergents and methods of Koenig and Purschwitz by adding the laundry detergent sheet in the beginning of the wash cycle and allowing the antimicrobial agent to dispense during the wash and dryer cycles as Petkus teaches this is an efficient means of dispensing benefit agents such as antimicrobials during the wash cycle and then transferring the laundry sheet and using it in the dryer cycle also. Dispensing throughout the wash and drying process allows for ingredients with lasting effects such as antimicrobials to be applied to textiles at the beginning and end of the cycle so they have enduring benefit. 

Response to Arguments
Applicant's arguments filed regarding Koenig in view of Purschwitz as they apply to the rejections above have been fully considered but they are not persuasive. Koenig teaches silver as an effective encapsulated biocide for use in the composition at concentration ranges of 3.0 x 10-6 weight % to 95 weight % (paragraph 0186, claims 2, 3 and 21). Koenig teaches alginates such as sodium alginate can be used as the dissolvable fugitive outer layer (paragraphs 0020,0098, 0302-0304). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Koenig by incorporating silver chlorides -6 weight % to 95 weight %. In a 10g composition for example this would allow for a broad range of antimicrobial amounts to 0.03mg to 9500mg. Applicant has not defined the overall mass of the composition so any mass can be used and with the claimed percentages, one of ordinary skill can arrive at the claimed amounts in mg.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINA S KHAN/Primary Examiner, Art Unit 1761